          Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 1 of 47 Page ID #:1
                                                                  ~~~




     1     Eric Hatteberg
     2     2322 Calle Almirante                                         11~13.~U~~ ~ Q P~ I~ 44
                                                                        C: `"~'     _
     3     San Clemente, CA 92673                                                         ^~   r"~`~

     4    949-370-0051
                                                                                        M -__-.---~.~. .
     5    Plaintiff in Pro Per
     6
     7
     8
     9                           UNITED STATES DISTRICT COURT

    10                        CENTRAL DISTRICT OF CALIFORNIA

    11
    12    Eric Hatteberg, an individual,                Case No.SACV19-01236 JFW(PLAx)

'~~S 13                Plaintiff,                       COMPLAINT FOR VIOLATIONS

    14          vs.                                     OF THE FAIR DEBT

    15    BANK OF AMERICA,N.A., LAW                     COLLECTION PRACTICES ACT

    16    OFFICE OF HARRIS AND ZIDE,                    15 U.S.C. § 1692 et seq.;

    17                 Defendants.                      TELEPHONE CONSUMER

    18                                                  PROTECTION ACT 47 U.S.C.§ 227

    19                                                  et seq.

    20
    21                                                  JURY TRIAL DEMANDED

    22
    23
    24          Plaintiff, Eric Hatteberg, by way of Pro Se, (hereinafter "Plaintiff'), brings

    25    his complaint against Defendant BANK OF AMERICA, N.A. (hereinafte

    26    `BANA"), for violations of BOTH the Fair Debt Collection Practices Act, 15

    27    U.S.C. § 1692 et seq. (hereinafter "FDCPA"), and the Telephone Consume

    28    Protection Act, 47 U.S.C. § 227 et seq. (hereinafter "TCPA"). Plaintiff also brings

                                                    i
                      COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 2 of 47 Page ID #:2




 1    his complaint against Defendant LAW OFFICE OF HARRIS AND ZIDF
 2 (hereinafter "ZIDE"), for violations of the FDCPA [15 U.S.C. § 1692 et seq.].
 3                                PRELIMINARY STATEMENT
 4          1.     The United States Congress has found abundant evidence of the use o
 5    abusive, deceptive, and unfair debt collection practices by many debt collectors,
 6    and has determined that abusive debt collection practices by many debt collectors
 7    contribute to a number of personal bankruptcies, marital instability, loss of jobs,
 8    and invasions of individual privacy.
 9          2.    The FDCPA is a strict liability statute, which provides for actual o
10    statutory damages upon the showing of one violation. The Ninth Circuit has hel
11    that whether a debt collector's conduct violates the FDCPA should be judged fror
12    the standpoint of the "least sophisticated" consumer. Baker v. G.C. Services Corp.,
13 677 F.2d 775, 778 (9th Cir. 1982); Swanson v. Southern OYegon Credit SeNvice,
14 Inc., 869 F.2d 1222, 1227 (9th Cir. 1988). This objective standard "ensure[s] that
15    the FDCPA protects all consumers, the gullible as well as the shrewd...thf
16    ignorant, the unthinking and the credulous." Clomon v. Jackson 988 F.2d 1314
17    1318-19(2"d Cir. 1993).
18          3.    The FDCPA has a private right of remedy. 15 U.S.C. § 1692k(a)(1
19    and (a)(2)(A) state that "...any debt collector who fails to comply with an
20   provision of this title with respect to any person is liable to such person in a
21   amount equal to the sum of any actual damage sustained by such person as a result
22   of such failure; in the case of any action by an individual, such additional damages
23   as the court may allow, but not exceeding $1,000."
24         4.     Congress passed the TCPA to protect individual consumers frot
25   receiving intrusive and unwanted calls. Mims. v. Arrow Fin. Servs., LLC, US. 13
26   S.Ct. 740, 745 181 L.Ed 2d 881 (2012). The TCPA makes it unlawful to make an
27   call or text message using an automatic telephone dialing system (hereinafter
:~ "ATDS") or an artificial pre-recorded message to any wireless telephone number.



                 COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
      Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 3 of 47 Page ID #:3




  1    47 U.S.C. § 227(b)(1)(A)(iii). Baisden v. Credit Adjustments, Inc., 813 F. 3d 338.
  2    342 (6th Cir. 2016).
  3          5.      The TCPA is also a strict liability statute, and creates a private right of
  4    remedy for individual consumers. Each TCPA violation results in damages of no
 5     less than $500, which may be trebled for willful or knowing violations.                  §
  6    227(b)(3)(B)-(C). Reyes v. BCA Financial Services, Inc., 312 F. Supp. 3d 13
 7     1309 (Dist. Court, SD Fla. 2018). The statute further allows a consumer to revs
 8     any "prior express consent" to be contacted via an ATDS on a cell phone. GagE
 9     v. Dell Financial Services, LLC, 727 F. 3d 265, 268 (3rd Cir. 2013).
10                                           JURISDICTION
11           6.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) 4
12     U.S.C. § 227(b)(3), and 28 U.S.C. § 1331 Violations have occurred within one (1
13     year prior to the filing ofthis complaint.
14           7.     Defendant BANA does business in this District, and within the S1
15    of California. Defendant ZIDE also does business in this District, and within
16    State of California. Thus, the Court has personal jurisdiction of each Defendant.
17           8.     Plaintiff has met all conditions precedent prior to filing this lawsuit.
18                                                  VENUE
19           9.     Venue is proper in the United States District Court for the Centr
20    District of California pursuant to 28 U.S.C. 1391(b), in that each Defendan
21    transacts business in this judicial district, the violations by BANA for the FDCP~
22    and TCPA occurred in this District, and the violations by ZIDE for the FDCP~
23    occurred in this District. Furthermore, the events giving rise to Plaintiff's chin
24    occurred in this District, the harm to Plaintiff occurred in this District, and Plainti
25    resides within this District, in Orange County, State of California.
26                                              PARTIES
27           10.    The Plaintiff in this lawsuit is Eric Hatteberg, a natural person, and
28 ~ consumer pursuant to 15 U.S.C. § 1692a(3).

                                                    3

                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 4 of 47 Page ID #:4




 1           11.     Defendant BANA is a National Association with its principal place o
 2    business located at 100 N. Tyron St., Charlotte, NC 28255.
 3           12.     BANA is an originator and servicer of unsecured credit card accounts,
 4    also called transaction accounts, as that term "transaction account" is defined t
 5    the Federal Reserve Act, Sec 19(b)(1)(C).'
 6           13.    BANA also is in the business of banking, and pursuant to 12 U.S.C.
 7   24, "Seventh. To exercise by its board of directors or duly authorized officers o
 8   ga ents, subject to law, all such incidental powers as shall be necessary to carry o~
 9   the business of banking; by discounting and negotiating promissory notes, drafts
10   bills of exchange, and other evidences of debt."
11           14.    BANA, as servicer of transaction accounts, is a "debt collector" [1
12   U.S.C. § 1692a(6)], as one "who regularly collects or attempts to collect, directl
13   or indirectly, debts owed or asserted to be owed or due another." BANA sell
14   andlor owes debts to investors who purchase receivables on transaction accounts.
15           15.    BANA may be served suit through its registered agent in Califon
16 for service of process: CT CORPORATION SYSTEM, 818 West Seventh Stre~
17 Suite 930, Los Angeles, CA 90017.
18           16.    Defendant ZIDE is a "debt collection law firm" that at all re
19   times used the mails in attempts to collect an alleged "debt" from Plaintiff[15
20   U.S.C. § 1692a(5)]. ZIDE is a "debt collector" [15 U.S.C. § 1692a(6)].
21          17.     ZIDE has its principal place of business at 1445 Huntington Drive,
22   Suite 300, South Pasadena, CA 91030. ZIDE may be served at its principal place
23   of business as "Law Office of Harris And Zide c/o Flint C. Zide."
24
     ~ The term "transaction account" means any deposit or account on which the depositor or
25
     account holder is permitted to make withdrawals by negotiable or transferable instrument,
26
     payment orders of withdrawal, telephone transfers, or other similar items for the purpose of
27
     making payments or transfers to third persons or others."
28
     https://www.federalreserve.~ov/aboutthefed/sectionl9.htm (last visited June 12, 2019)

                                                     4

                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 5 of 47 Page ID #:5




 1          18.    Whenever this complaint alleges that each defendant BANA or ZID
 2    did an act, it is meant that its respective directors, officers, agents, employees, c
 3 the directors, agents or employees of its subsidiaries, performed or participated i~
 4    such act, and in each instance that such act was ratified by, and done on behalf o
 5    and under the direct control of that respective defendant.
 6          19.    Plaintiff is informed and believes and thereon alleges that ea
 7    defendant is responsible for the acts, occurrences and transactions of its respecti
 8   officers, directors, or managing agents of each defendant or as its agents, servants,
 9   employees and/or joint venturers and as set forth in this complaint, and that each o
10   them is legally liable to Plaintiff as set forth below and herein:
11                 a.     The officers, directors, or managing agents of each respecti
12   defendant personally acted willfully with respect to the matters alleged in t~
13 complaint;
14                 b.     The officers, directors or managing agents of each respecti
15   defendant personally authorized, approved of, adopted, and/or ratified the ac
16   alleged herein or the agents, servants, employees and/or joint venturers;
17                 c.     The officers, directors or managing agents of each respecti
18   defendant personally participated in the acts alleged herein;
19                 d.     The officers, directors or managing agents of each respecti
20   defendant personally had close supervision of their agents, servants, emp
21   and/or joint venturers;
22                 e.     The officers, directors or managing agents of each respecti
23   defendant personally were familiar with the facts regarding the matters alleg
24   herein;
25                 f.     The officers, directors or managing agents of each respecti
26   defendant personally failed to investigate the circumstances pertaining to the ac
27   alleged herein. Furthermore, each respective defendant personally failed and/
28   refused to repudiate the acts alleged herein of their agents, and failed to redress

                                                 5

                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 6 of 47 Page ID #:6




 1    harm done to Plaintiff       Even after learning of the acts alleged herein,
 2    referenced defendant willfully chose to violate the laws) alleged in this complain
 3    instead of attempting to mitigate damages and avoid costly litigation.
 4                                   FACTUAL ALLEGATIONS
 5          20.     At all times relevant, ZIDE acted on behalf of, at the direction of, an
 6    in association with BANA pursuant to the FDCPA violations alleged herein agains
 7   ZIDE. Fox v. Citicorp Credit Services, 15 F. 3d 1507, 1516 (9th Cir. 1994)([W]E
 8    must conclude that Congress intended the actions of an attorney to be imputed tc
 9    the client on whose behalfthey are taken").
10          21.     On or around October 24, 2018, November 26, 2018, and December
11   24, 2018, Plaintiff sent "demand notice" to BANA demanding the alleged, origina
12    and applicable certified copy of the cardholder agreement of a transaction accoun
13   number ending in 2076 (hereinafter "the alleged account"). (See Exhibits 1,2,3).
14          22.    BANA received each "demand notice" from Plaintiff via certifie
15    mail, via traceable delivery tracking from the United States Postal Service.
16          23.    BANA understood that Plaintiff addressed his notice to the Chie
17   Executive Officer of BANA,Brian T. Moynihan (hereinafter "CEO of BANA").
18          24.    BANA understood and knew (or should have known) that t
19   Consumer Financial Protection Bureau (hereinafter "CFPB") requires all financ
20   institutions to comply with a consumer's request upon receipt of notice for t
21   a~~licable cardholder agreement.
22          25.    BANA understood that Plaintiff also requested BANA to cease AI
23 ~ telephonic communications pursuant to the TCPA.
24          26.    BANA understood that despite being in receipt of the first,
25   and "THIRD AND FINAL NOTICE" for the signed, original, applicable, true at
26   complete copy of the cardholder agreement, BANA ailed to provide Plaintiff wi
27   the documents required by law. BANA further understood that Plaintiff disputE
28   the alleged debt, expressed or implied, pursuant to any "account stated."



                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 7 of 47 Page ID #:7




 1          27.     BANA understood that at all times relevant, it was obligated to
 2    Plaintiff to provide him the applicable, original, true and complete certified copy of
 3    the signed credit card agreement for the alleged account.
 4          28.     BANA understood that at all times relevant during Plaintiff's multiple'
 5    demand notices sent to BANA, Plaintiff disputed the actual amounts BAN
 6    claimed were allegedly owed by Plaintiff, and Plaintiff refused to accept th
 7    monthly offers to contract with BANA on any "account stated" whether express o
 8    implied (i.e., the summary of account). Thomas v. American Express, 139 So. 3~
 9   809 (Alabama Civ. Ct. App. 2013) (rejecting the notion of "account stated" t~
10    prove a debt absent Plaintiff being provided with the full terms and conditions o
11    an applicable cardholder agreement).
12          29.     BANA understood that the alleged account was in dispute, yet
13   to mark the alleged account as being disputed by Plaintiff with the national credit
14    bureaus (e.g., Experian, Equifax, TransUnion), thereby violating 15 U.S.C. §
15    1692e(8) of the FDPCA, which states as follows: "Communicating or threatening
16   to communicate to any person credit information which is known or which shoul
17   be known to be false, including the failure to communicate that a disputed debt
18   disputed."
19          30.    BANA was in DEFAULT AND DISHONOR, and was
20   without integrity, in violation of Title 12 of the Code of Federal Regulations, 1
21   CFR 224.42(e), which states as follows: "Integrity means the information
22   furnisher provides to a consumer reporting agency about an account or
23
     ~ In Thomas v. American Express, the Plaintiff opened the account, used the card, received
24
     statements, and made payments. ("...using circular logic, American Express relies on language
25
     found in the cardmember agreements themselves to establish that Thomas had agreed to be
26
     bound to the terms ofthose agreements. Thomas, however, denies ever receiving the
27
     cardmember agreements; therefore, the language found in those cardmember agreements cannot
28
     be used to establish Thomas's acceptance of their terms"). (Opinion by Judge Moore, pg. 10).



                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 8 of 47 Page ID #:8




 1    relationship with the consumer: (1) Is substantiated by the furnisher's records a
 2    the time it is furnished;(2) It is furnished in a form and manner that is designed tc
 3    minimize the likelihood that the information may be incorrectly reflected in
 4    consumer report."
 5          31.    On or around January 3, 2019, Plaintiff filed a complaint
 6   BANA with the CFPB (complaint number: 190109-3733949), citing the failure b
 7   BANA to provide the applicable, original true and correct cardholder agreement.
 8          32.    BANA requested more time from the CFPB to respond to
 9   complaint, and Plaintiff received a response from BANA dated January 23, 2019.
10          33.    BANA sent Plaintiff a generic, formulaic agreement that was non
11    notarized, unsigned, and inapplicable (hereinafter "the alleged agreement")
12   Henggeler v Brumbaugh & Quandahl, P.C. LLO, 894 F. Supp. 2d 1180, 1187(D
13   Neb. 2012)(denying a motion to compel arbitration because a debt buyer failed tc
14   demonstrate that a "valid agreement to arbitrate exists" and submitted only
15   generic cardmember agreement from Chase that was "unsigned").
16          34.    BANA knew (or should have known) that the information containe
17   in the allele, d agreement was not indicative of the complete terms and condition.
18   regarding the alleged account. Trimble v. Discover Bank et al., 2:11-cv-01069
19   MSG,(E.D. Penn. 2011), ("The scheme is carried out knowingly using false anc
20   inapplicable documentation indiscriminately provided by Defendants attempting tc
21   foist upon the victims of imprimatur of substantiating documentary evidence.")
22 (T~imble, Complaint at ¶ 4).
23          35.    For example, BANA failed to disclose that when it sells or assigns al
24   of its rights, titles, interests of the credit card receivables (i.e., payments sent by
25   consumer, and received by BANA), to a third-party, that BANA is paid in full.
26          36.    For example, BANA failed to disclose that BANA is merely a servic
27   for the transaction account, and services the alleged debt on behalf ofthird-parties.
28

                                                0
                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 9 of 47 Page ID #:9




 1           37.    For example, BANA failed to disclose in the Regulation Z disclosures
 2   that BANA cYeates an insurance policv for the transaction account,
 3 premiums funded by the consumer. [See 15 U.S.C. § 1605]. (Emphasis in bold).
 4          38.     For example, BANA failed to disclose that if a consumer pays
 5   charges, then a portion of those finance charge receivables will be allocated for thf
 6   insurance policy, and will then cover any liability claimed by BANA. Putting i
 7   differently, a consumer cannot "default" on the alleged debt if the insurance polio
 8   covers any "loss" by the third-party investors who purchase the receivables
 9 Andrew Cox et al. v. Sherman Capital LLC et al., 1:12-cv-01654-TWP-MJD,(S.L
10   Indiana 2012) ("The financial engineers made a bulletproof system where thf
11   originating bank is paid in full and the investors are paid in full regardless of
12   default of a payment of the receivables.").(Cox, Complaint at ¶ 38).
13          39.     Plaintiff is informed, believes, and thereon alleges that any alle
14   balance was covered by an insurance policy, without                    ll disclosure to
15   BANA mentions the term "insurance proceeds" in filings made with the Securiti
16   and Exchange Commission (hereinafter "SEC"). The documents filed by
17 for its rights offering of credit card receivables are readily available in the publi
18   domain through SEC.gov and other public sites such as SECDATABASE.COM.3
19          40.     BANA continued to act as a "servicer" and "debt collector" for
20   alleged debt. BANA understood that it was attempting to collect on the alleged
21   account without an applicable cardholder agreement showing ALL relevant terms
22   and conditions, yet failed to cease its attempts to manipulate, deceive, and coerce
23 funds from Plaintiff, a "least sophisticated" consumer. BANA further understood
24   that Plaintiff did not admit, assent or consent to the alleged balance.
25
     3 Plaintiff fully intends to seek discovery on all matters, including, but not limited to, how
26
     BANA continued to claim Plaintiff owed a "debt" on the "account stated" that was disputed by
27
     Plaintiff, without proof of who funded the promissory notes payable to the merchants, a material
28
     and relevant fact which is NOT disclosed in the alleged contract (i.e. cardholder agreement).

                                                       9


                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 10 of 47 Page ID #:10




 1           41.    BANA continued to operate in default and dishonor, by its will
 2 failure to update and/or mark the alleged account as "disputed" to the nationa
 3     credit bureaus, thereby continuing to violate 15 U.S.C. § 1692e(8).
 4           42.    Plaintiff received a letter from BANA dated January 23, 2019
 5     acknowledging it processed a "cease and desist" on November 4, 201 to not cal.
 6 Plaintiff's mobile number. BANA understood it was not to call Plaintiff's number.
 7           43.    BANA violated the cease and desist, by using an ATDS to
 8     Plaintiff's mobile number on January 3, April 3, April 10, April 12, May 31,
 9     June 7, 2019, respectively.
10           44.    BANA understood that it was using an ATDS in its attempts to col
11     a disputed alleged debt from Plaintiff, in direct and blatant violation of the TCPA
12 47 U.S.C. § 227(b)(1)(A(iii).
13           45.    BANA understood that Plaintiff sent the CEO of BANA a "NOTICE
14     OF DENIAL" via certified mail on or around February 5, 2019, in response to
15     repeated and unethical attempts by BANA to collect on the alleged debt.
16           46.    BANA understood that Plaintiff denied that he was provided with a~
17     applicable agreement, and denied what BANA provided was the "original."
18           47.    BANA understood that Plaintiff denied that he owed an alleged de
19     claimed by BANA on "account stated" whether it was expressed or implied.
20           48.    BANA understood that Plaintiff sent the CEO of BANA
21 "REQUEST FOR ADMISSIONS" with a list of questions, for an officer or agen
22     of BANA to either "admit" or to "deny" regarding the alleged account.
23           49.    BANA failed to answer any of the REQUEST FOR ADMISSIONS
24     and on March 26, 2019, Plaintiff sent BANA a "NOTICE OF ESTOPPEL B~
25     ACQUIESCENCE", whereby BANA would now be bound by Plaintiff's teYm~
26     and conditions, including, but not limited to: a) that the debt was paid in full; b
27     that any negative remarks made to the credit bureaus would be removed; c) tha
28     BANA would no longer pursue the matter any further.

                                                 io
                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 11 of 47 Page ID #:11




 1           50.    Plaintiff received a letter from BANA dated April 12, 2019, indicati
 2     that he was seeking information that was "proprietary" and that BANA is "
 3     able to address the concerns regarding the servicing ofyour account."
 4           51.    BANA ailed to abide by the terms and conditions ofthe NOTICE.
 5           52.    BANA did NOT dispute and did NOT deny that it failed to disclos
 6     that it collected insurance premiums as a portion of finance charge receivables pa
 7     by Plaintiff to BANA, without Plaintiffs knowledee or consent. (Emphasis
 8     bold). BANA violated and continued to violate 15 U.S.C. § 1692e(2)(A), "T~
 9 false representation of the character, amount or legal status of any debt." BAN
10     violated and continued to violate 15 U.S.C. § 1692e(10), "The use of any fal
11     representation or deceptive means to collect or attempt to collect any debt..."
12     BANA violated and continued to violate 15 U.S.C. § 1692f(1), "The collection o
13     any amount (including any interest, fee, charge, or expense incidental to the
14     principal obligation) unless such amount is expressly authorized by the agreemen
15     creating the debt or permitted by law.
16           53.    BANA understood that at all times relevant, Plaintiff afforde
17    repeatedly the opportunity for the CEO of BANA and/or agents to provide Plaintif
18     with the original applicable signed alleged agreement and the account leve
19    documentation (i.e. the t-chart journal entry ledgers showing the actual accounting
20    and proving how Plaintiff owed a "valid debt" to BANA).
21           54.    BANA understood that it would not be able to extract payment fron
22    Plaintiff on the alleged account that was still being disputed by Plaintiff, so BANS
23    included ZIDE to continue collecting the alleged debt.
24           55.    Plaintiff received a "collection letter" from ZIDE dated March 12
25    2019. A true and correct copy is attached and marked as Exhibit 4.
26           56.    Plaintiff sent a response to ZIDE on March 26, 2019, via certifies
27    mail delivery tracking, whereby Plaintiff stated that he "refused to pay" a deb
28 [pursuant to 15 U.S.C. § 1692c(c)](Exhibit 5).

                                                 ~i
                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
      Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 12 of 47 Page ID #:12




  1            57.     Plaintiff enclosed an affidavit, signed and sworn before a California
  2     Notary, also dated March 26, 2019, and sent to ZIDE. (Exhibit 6).
  3           58.      Plaintiff made it abundantly clear to ZIDE of all of the following
  4     including, but not limited to:
 5                     a.    That Plaintiff sent multiple "Notice of Demand" to BANA.
 6                     b.    That Plaintiff filed a complaint with the CFPB.
 7                     c.    That Plaintiff disputed the debt with BANA.
 8            59.     ZIDE received the response and affidavit, provable through certifiec
 9      mail delivery tracking. ZIDE understood that Plaintiff had already disputed thF
10      alleged debt with BANA, and that BANA failed to disclose material and relevan~
11      facts to Plaintiff regarding the alleged account.
12            60.     ZIDE failed to mark the account as "disputed" in its files, and failed
13      cease communications with Plaintiff, in violation of 15 U.S.C. § 1692c(c), "If
14      consumer notifies a debt collector in writing that the consumer refuses to pay
15      debt or that the consumer wishes the debt collector to cease further communicatio
16      with the consumer, the debt collector shall not communicate further with
17     consumer with respect to such debt, except-...".
18            61.     ZIDE understood that Plaintiff "refused to pay" and wished ZIDE tc
19 "cease further communication"(which is not limited to telephone communication).
20            62.     Notwithstanding the exceptions of § 1692c(c)(1)-(3), ZIDE did no
21 "cease further communication" and thus Plaintiff sent another NOTICE to ZIDF
22     for violations ofthe FDCPA 15 U.S.C. § 1692c(c).
23            63.     Plaintiff filed a complaint against ZIDE with the CFPB, and with the
24     California Attorney General (hereinafter "the AG").
25            64.     ZIDE responded to the AG, implying that Plaintiff assented to an
26 "account stated" contract theory, by claiming it mailed "validation of a debt to the
27     consumer." ZIDE ailed to inform the AG that a BANA "account summary" (i.e.,
28     the "account stated"), was already disputed by Plaintiff directly with BANA.

                                                   iz
                     COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 13 of 47 Page ID #:13




 1            65.    ZIDE     ailed to cease further communication, and sent another
 2 "collection letter" dated May 1, 2019, in attempts to collect on the alleged debt,
 3 which stated in part, "No account statement or other documentation is required t
 4     validate a debt." ZIDE took Plaintiff fora "least sophisticated" consumer, an
 5     violated 15 U.S.C. § 1692c(c), § 1692e(2)(A), § 1692e(10), and § 1692f(1).
 6           66.     ZIDE sent yet another letter to Plaintiff dated May 7, 2019, whic
 7     stated that ZIDE was "in the process ofpYeparing a lawsuit."
 8           67.     ZIDE filed suit on behalf of BANA against Plaintiff in Orange Count,
 9     Superior Court on May 17, 2019 (Case Number 30-2019-01070821-CL-CL-CJC)
10     A true and correct copy is attached as Exhibit 7.
11           68.     Plaintiff sent a "NOTICE OF DENIAL" to ZIDE on May 22, 2019
12     with a copy to the CEO of BANA. Plaintiff also sent a "Debt Collector Disclos
13     Statement" thereby affording the opportunity for ZIDE and BANA to mitig
14     damages by completing and returning the "Debt Collector Disclosure Stateme
15     back to Plaintiff.
16           69.     ZIDE and the CEO of BANA ailed to respond to Plaintiff, and ai
17     to complete and return the "Debt Collector Disclosure Statement." (Exhibit 8).
18           70.     Plaintiff sent NOTICE to ZIDE on June 6, 2019, indicating Plain
19     was preparing to file suit in Federal Court. (Exhibit 9).
20                                               CLAIMS
21                  COUNT I: Violation of the TCPA 47 U.S.C. § 227(b)(1)(A)(iii)
22                                      Against Defendant BANA
23           71.     Plaintiff repeats the prior paragraphs that relate to Defendant BAN
24    regarding the TCPA violations, as though fully stated herein.
25           72.     Plaintiff sent NOTICE to BANA on or around October 24, 2018 ~
26 ~ cease contacting his mobile phone number 949-370-0051.
27           73.     Plaintiff sent another NOTICE to BANA on or around November 26
28    2018 to cease contacting his mobile phone number.

                                                  13

                    COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 14 of 47 Page ID #:14




 1           74.    BANA sent Plaintiff a letter acknowledging it processed a "cease anc
 2     desist" on November 4, 2018 to NOT call Plaintiffs mobile number.
 3           75.    BANA understood that Plaintiff already sent NOTICE to BANA tha
 4     non-compliance with the request would violate the TCPA,47 U.S.C. § 227 et seq.
 5           76.    BANA understood that ALL prior consent to call his mobile numbe
 6 (if any) was revoked. (Emphasis in bold).
 7           77.    BANA violated the cease and desist, by calling Plaintiff via ATDS.
 8           78.    BANA first called Plaintiffs mobile number through an ATDS
 9     January 3, 2019, from a number known to be used by BANA in its debt collection
10     operations. BANA understood that it was violating the TCPA.
11           79.    BANA called Plaintiff again, on Apri13, 2019, using an ATDS.
12           80.    BANA called Plaintiff again, on April 10, 2019, using an ATDS.
13           81.    BANA called Plaintiff again, on April 12, 2019, using an ATDS.
14           82.    BANA called Plaintiff again, on May 31, 2019, using an ATDS.
15           83.    BANA called Plaintiff again, on June 7, 2019, using an ATDS.
16           84.    The calls made to Plaintiff's mobile number were NOT for emer
17     purposes, and were made without the express consent of Plaintiff.
18           85.    Plaintiff researched the phone number used by BANA, 877-430-1431
19     which routes to a message, stating as follows: "Thank you for calling re
20     compliant servicing, we are here to help. Please be advised we are a de
21     collector." (Emphasis in bold).
22           86.    BANA understood the phone calls made to Plaintiff were fro
23    BANA, in attempts to collect an alleged debt, which BANA knew was disputed.
24           87.    BANA violated the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii) on Janu
25    3,2019, and as a result, Plaintiff seeks damages of $500.
26           88.    BANA continued to violate the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii
27    on April 3, April 10, April 12, May 31 and June 7, respectively. As a re
28

                                                14

                   COMPLAINT FOR DOGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 15 of 47 Page ID #:15




 1     Plaintiff seeks and additional $500 in monetary damages for each subsequen
 2     phone call, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3           89.    If the acts of BANA are found to be willful and knowing by the jury
 4     then Plaintiff seeks damages of $1,500 for each subsequent phone call that BANS
 5     made to Plaintiff on April 3, April 10, April 12, May 31 and June 7, 2019
 6     respectively, pursuant to 47 U.S.C. § 227(b)(3)(C).
 7           90.    BANA understood at all times relevant that the TCPA is a stric
 8    liability statute, and that Plaintiff has a private right of action to sue BAN
 9     pursuant to 47 U.S.C. § 227(b)(3).
10                  COUNT II: Violation of the FDCPA 15 U.S.C.§ 1692 et seq.
11                                     Against Defendant BANA
12           91.    Plaintiff repeats the prior paragraphs that relate to Defendant BAN
13    regarding the FDCPA violations against BANA,as though fully stated herein.
14           92.    Plaintiff sent multiple "demand notice" to BANA for the applicab
15    credit card agreement in immediate exchange for any alleged balance due.
16           93.    BANA understood that it was required by the CFPB and by law
17    comply with the "demand notice" sent by Plaintiff, and received by BANA.
18           94.    BANA failed to comply with the first NOTICE.
19           95.    BANA failed to comply with the second NOTICE.
20           96.    BANA failed to comply with the THIRD AND FINAL NOTICE.
21           97.    BANA understood that it was operating in default and dishonor.
22           98.    BANA understood that it was not relieved from liability by Plainti
23    for failing to provide the applicable alleged agreement, and for its violations of
24    FDCPA. BANA further understood that the alleged debt was disputed.
25           99.    BANA understood and knew (or should have known) that any c
26    that BANA sent "validation of a debt" or a "contract" or an "agreement" or
27 "original" were speculative statements made by BANA and its agents, overly
28    broad, vague and ambiguous, hearsay, and were all DENIED by Plaintiff.

                                                 is
                   COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 16 of 47 Page ID #:16




 1            100. BANA violated 15 U.S.C. § 1692e(8) by not marking the allege
 2     account with the consumer bureaus as being "disputed", despite being receipt o
 3     multiple NOTICE by Plaintiff.
 4            101. BANA continued to make repeated false representations to Plainti
 5     regarding the character, amount, or legal status of a debt, in violation of FDCPA 1
 6     U.S.C. § 1692e(2)(A).
 7           102. BANA continued to attempt collecting an alleged debt on "acc
 8     stated," even though BANA understood that Plaintiff repeatedly denied any o
 9     to contract on "account stated."
10           103. BANA violated 15 U.S.C. § 1692e(10) through its "use of fals
11     representation or deceptive means to collect or attempt to collect a debt."
12           104. BANA engaged in unfair practices, in violation of 15 U.S.C.
13     1692f(1), by attempting to collect an amount that was not expressly authorized b
14     any alleged agreement.
15           105. As a direct and proximate result of the conduct by BANA, Plainti:
16     has and will continue to suffer damages. Plaintiff seeks damages pursuant to 1
17     U.S.C. § 1692k.
18           106. BANA understood that the FDCPA is a strict liability statute, and tha
19     Plaintiff has a private right of remedy to sue BANA for such violations.
20                 COUNT III: Violation of the FDCPA 15 U.S.C. § 1692 et seq.
21                                     Against Defendant ZIDE
22           107. Plaintiff repeats the prior paragraphs that relate to Defendant ZID
23     regarding the FDCPA violations against ZIDE, as though fully stated herein.
24           108. ZIDE understood that Plaintiff is a "consumer" pursuant to FDCP.
25     15 U.S.C. § 1692a(3).
26           109. ZIDE understood that a financial obligation owed c
27     by Plaintiff is a "debt" pursuant to FDCPA, 15 U.S.C. § 1692a(5).
28



                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 17 of 47 Page ID #:17




 1             110. ZIDE understood that it is a "debt collector" pursuant to the FDCP
 2     15 U.S.C. § 1692a(6).4
 3             111. ZIDE violated the FDCPA                 These violations include, but are no
 4     limited to, all of the following:
 5                    a.      ZIDE continued to communicate with Plaintiff in an attempt t~
 6     collect an alleged debt, even after receiving written NOTICE via certified mail tha
 7     a consumer refused to pay the alleged debt being collected and to cease furthe.
 8     communication, in violation of 15 U.S.C. § 1692c(c).
 9                    b.      ZIDE continued to make "false representation of the character
10     amount, or legal status of any debt" in violation of 15 U.S.C. § 1692e(2)(A).
11                    c.      ZIDE continued to make "the use of any false representation o
12     deceptive means to collect or attempt to collect any debt or to obtain informati
13     concerning a consumer" in violation of 15 U.S.C. § 1692e(10).
14                    d.     ZIDE continued to engage in unfair practices, by the "collectio
15     of any amount (including any interest, fee, charge or expense incidental to th
16     principal obligation) unless such amount is expressly authorized by the agreeme~
17     creating the debt or permitted by law," in violation of 15 U.S.C. § 1692f(1).
18            112. At all times relevant upon receipt of NOTICE from Plaintiff, ZID
19    understood that Plaintiff denied any contract theory of an "account stated."
20            113. At all times relevant upon receipt of NOTICE from Plaintiff, ZID
21    understood that Plaintiff denied any applicable agreement with BANA.
22            1 14. At all times relevant upon receipt of NOTICE from Plaintiff, ZID
23    understood that Plaintiff was disputing the alleged debt.
24            115. At all times relevant, ZIDE understood that Plaintiff sent an affidavit,
25    signed and sworn before a California Notary to ZIDE, and that ZIDE did not deny
26    did not dispute, and did not rebut each and every point made by Plaintiff.
27
      4 ZIDE states on its website that they are "collection attorneys", a "debt collection law firm" and
28
      "litigates in California." The principal purpose of all ofthese is to "collect debts."

                                                       l~
                    COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 18 of 47 Page ID #:18




 1            116. At all times relevant, ZIDE understood that Plaintiff attempted
 2     mitigate damages and avoid having to resort to litigation.
 3            117. At all times relevant, ZIDE understood that Plaintiff informed ZID:
 4     that all of his communications to BANA were documented via certified mail.
 5            1 18. ZIDE filed suit against Plaintiff in Orange County Superior Court as
 6     means to coerce funds from a "least sophisticated" consumer who repeatedl
 7     disputed and denied the alleged debt.
 8            1 19. At all times relevant, the acts conducted by ZIDE were don
 9     intentionally and to willfully ignore that Plaintiff had also disputed the allege
10     debt, directly and repeatedly with BANA.
11           120. As a result of ZIDE's violations of the FDCPA, Plaintiff seek
12     damages pursuant to 15 U.S.C. § 1692k.
13                          ARTICLE III STANDING TO BRING SUIT
14           121. Plaintiff has met the required elements of an Article III standing claim
15     to bring forth suit in Federal Court on a private cause of action. Plaintiff has
16     standing to claim the relief sought in this complaint as follows:
17                  a.    Plaintiff has suffered a particularized injury in fact.
18                  b.    Plaintiff can provide causation of such injury traceable to each
19    defendant, BANA and ZIDE, for their respective violations of federal law.
20                  c.    Plaintiff can receive redress through a favorable judicial ruling
21    in this court. Allen v. Wright, 468 U.S. 737, 751 (1984). Raines v. Byrd, 521 U.S.
22    811 (1997).
23                                   JURY TRIAL DEMANDED
24           122. Pursuant to Federal Rules of Civil Procedure, Rule 38(b), Plai
25    hereby demands a jury trial on any and all issues qualified for a jury trial.
26                                    REQUEST FOR RELIEF
27           WHEREFORE, Plaintiff prays for judgment by the court against Defen
28    BANA and against Defendant ZIDE as follows:

                                                is
                  COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 19 of 47 Page ID #:19




 1                a. Adjudging that Defendant BANA violated the TCPA and FDCPA.
 2                b. Adjudging that Defendant ZIDE violated the FDCPA.
 3                c. Awarding Plaintiff statutory damages against Defendant BANA,
 4                   pursuant to 47 U.S.C. § 227(b)(3)(B); 47 U.SC. § 227(b)(3)(C).
 5                d. Awarding Plaintiff statutory damages against Defendant BANA,
 6                   pursuant to 15 U.S.C. § 1692k.
 7                e. Awarding Plaintiff statutory damages against Defendant ZIDE,
 8                   pursuant to 15 U.S.C. § 1692k
 9                f. Awarding Plaintiff costs incurred in this action.
10                g. Awarding any such other further relief as deemed just and proper.
11
12                                                 Dated: June 20, 2019
13                                                 Re~~+~c~tfiia~ suhmit~
14
15                                                 Eric Hatteberg, Pro S Plaintiff
                                                   2322 Calle Almir e
16                                                 San Clemente, CA 92673
17                                                 949-373-0051
                                                   gabwitheric(a~vahoo.com
18
      cc:
19
20
   CFPB
21 Kathy Kraninger
22 Office of Enforcement
   1700 G. St. NW
23 Washington, DC 20552
24
   Dept. of Justice
25
   Chinelo Bivens
26 Public Inquiry Unit
27 P.O. BOX 944255
   Sacramento, CA 94244
28

                                              19

                COMPLAINT FOR DAMAGES AGAINST BANK OF AMERICA AND HARRIS & ZIDE
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 20 of 47 Page ID #:20




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 21 of 47 Page ID #:21




    Mr. Brian T. Moynihan, CEO                    ~~ ~ ~   ~ 4 ~b    6p p ~ ~ 382 g8$~
    Bank of America Corporation, N.A.
    100 North Tryon Street
    Chariot#e, NC. 28255                                        ~ ~ ~ 2~   1


    Re: Bank of America Rewards Card: 4400 6648 8944 2076


                       NOTICE OF DEMAND FOR CREDIT CARD AGREEMENT

             Notice to principal is notice to agent Notice to agent is notice to principal.


    Dear Mr. Moynihan,

    As you are fhe CEO, I am bringing this NOTICE to your direct attention. I would like to review
    the terms and conditions regarding the above referenced account, which your once must have
    on file.

      request your assurance that your acceptance of any payment regarding this account shall be
    in direr# and immediate exchange for the original document of indebtedness in its original form.

   Please provide me with the following:

           The original, true, correct and complete certified copy (front AND back) of the
           Cardmember Agreement copyright 2014,showing full disclosure of ALL terms and
           conditions.

   According to the Consumer Financial Protection Bureau ("CFPB"), you are required by law to
   provide this document upon request. For your convenience, I am providing the direct quote from
   CFPB:

   "By law, the issuer must make your agreement available to you upon request. !f you are
   having trouble getting your agreement, let us know by submitting a complaint."

   Please provide the aforementioned document within ten (10) business days upon your receipt of
   this NOTICE to the address above. Thank you for appreciating my concerns, and have a good
   day.

   This notice also constitutes a Notice to Cease ALL Telephonic Communications. IVon-compliance with
   this request will violate the Telephone Consumer Protection Act,47 U.S.C. Sec 227 et seq., and may
   cause your firm to suffer $500 in damages per alleged violation.


   Si


   Eric Hatteberg
   2 ~ 2~-~~-~tf~~M i R-~-n~i~

  s~~ C'~~~~,~, c~. ~z~73
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 22 of 47 Page ID #:22




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 23 of 47 Page ID #:23



   Mr. Brian T. Moynihan, CEO
   Bank of America Corporation, N.A.
   100 North Tryon Street
   Charlotte, IVC. 28255


   Re: Bank of America Rewards Card: 4400 6648 8944 2U76


                     SECOND NOTICE OF DEMAND FOR CREDIT CARD AGREEMENT
                                      NOTICE OF DISPUTE

             Notice to principal is notice to agerr~ ~Iofice to agerrt is notice to principal.

   November 26, 2018 (Cert~ed Mail 7018 0680 0001 9382 8922)

  Dear Mr. Moynihan,

  Thank you for your letter dated November 5, 2018 regarding the above referenced account. It is
  apparent that you have overlooked or ignored my request to confirm that you would accept
  payment of the alleged obligation from me in consideration of your delivery to me of the original
  document of indebtedness in its original form.

   deny that you have proviriecf me with any "debt va!idatjon" and i also deny that there is any
  debt associated with this account.

  Accordingly, unless I receive your written confirmation that you will accept payment from me in
  consideration of your delivery to me of the original instrument of indebtedness in its original form
  within 10 business days upon receipt of this NOTICE to my address, I will conclude that you are
  either unwilling or ~nat~e to comply, and 1 wii! thereafter consider the mafter between us to have
  been legally and financially settled (see my original notice attached herewith).

  In the meantime,this notice is to inform you that You must place a DISPUTE CODE with the
  credit reporting agencies to which you report in compliance with the Fair Credit Reporting Act.

 This notice also constitutes a Notice to Cease ALL Telephonic Communications. Non-
 compliancewith this request will violate the Telephone Consumer Protec#ion Act,47
 U.S.C. Sec 227 et seq., and may cause your firm to suffer $500 in damages per alleged
 vialafion.

 f do not consent to receiving any correspondence by electronic maid



 ~nc
       h     _
            ~j
             L T
           tteberg
                       f~
                       ~
                      `"
 2322 Calle Almirarrte

 San Clemente, CA 92673
 Enclosure
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 24 of 47 Page ID #:24




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 25 of 47 Page ID #:25



   Mr. Brian T. Moynihan, CEO
   Bank of America Corporation, N.A.
   100 North Tryon Street
   Charlotte, NC. 28255


   Re: Bank of America Rewards Card: 4400 6648 8944 2076


           THIRD AND FINAL NOTICE OF DEMAND FOR CREDIT CARD AGREEMENT
                                 NOTICE OF DISPUTE

           Notice to principal is notice to agent Notice to agent is notice to principal.

   December 22, 2018 (Certified Mail 7018 Oa40 OOd1 0020 5455)

   Dear Mr. Moynihan,

  Thank you for your letter dated December 5, 2018 regarding the above referenced account. It is
  apparent that you have overlooked or ignored my request to confirm that you would accept
  payment of the alleged obligation from me in consideration of your delivery to me of the original
  document of indebtedness in its original form.

   deny that you have provided me with any "debt validation" and I also deny that there is any
  debt associated with this account on "account stated"(see copy of attached statement herewith}

  Accordingly, unless t receive your written confirmation that you will accept payment from me in
  consideration of your delivery to me of the original instrument of indebtedness in its original form
  within 10 business days upon receipt of this NOTICE to my address, I will conclude that you are
  either unwiring or unable to comply, and I will thereafter consider the matter between us to have
  been legally and financially settled (see my original notices attached herewith).

  In the meantime, this notice is to inform you that you must glace a DISPUTE CODE with the
  credit reporting aclencies to which you report in compliance with the Fair Credit Reporting Act.

  Furthermore, this letter is also being sent to the Consumer Financial Protection Bureau

   do not consent to receiving any correspondence by electronic mail

      er I
 c~~~l~.~`.
 Eric Hatteberg
 2322 Calle Almirante
 San Clemente, CA 92673



 cc: Consumer Protection Financial Bureau,PO Box 2900, Clinton,lA 52733-2900
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 26 of 47 Page ID #:26




                                      ■        ■
                                                       rxE raw ~rric;r: ur
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 27 of 47 Page ID #:27
                                             ~-LA~RRIS AND ZIDE
                                             1445 HUNTINGTON DRIVE,SUITE 300
                                                  SOUTH PASADENA,CA 91030
                                                      T'EL:(626)799-8444
                                                                                              *Robert T. Haxxis (1929-2003)
                                                        (800)381-0003
                                                                                              Flint C. Zide(CA)
                                                      FAX(626)799-8419                        Sarkis S. Itiatayan (CAl
                                                                                              Debt Collection Attorneys


March 12, 2019


ERIC HATTEBERG
2322 CALLE ALMIRANTE
SAN CLEMENTE CA 926733635




RE:      Creditor:                             Bank of America, N.A.
         ~u~tviil2f:                           ER!C H~T?~EBERC
         Balance Owed:                         $9,089.87
         Account Number:                       ************2076
         Firm Reference Number                 TA022257

Dear ERIC HATTEBERG,

We represent Bank of America. This account has been referred to us for action to collect the above balance due on your
account.

U nless you notify us within 30 days after receipt of this letter that the validity of this debt or any portion of it is disputed, we
will assume that the debt is valid. If you do notify us in writing within the 30 day period that this debt or any portion thereof
is disputed, we will obtain verification of the debt or a copy of a judgment against you and a copy of such verification or
judgment will be mailed to you. Upon your written request within the 30 day period, we will provide the name and address
of the original creditor if it is different from the current creditor.

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act requires that, except
u nder unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you
by using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or
call you at work if they know or have reason to know that you may not receive personal calls at work. For the most part,
collectors may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another
                                                                                                                        contact
person to confirm your location or enforce a judgment. For more information about debt collection activities, you may
the Federal Trade  Commission    at 1-877- FTC-YE LP or ~~!v~~~~~.ftc.gov.

Please call our office directly at(626)799-8444 or toll free at(800) 381-0003 to discuss this matter.

We ar~ debt colj~ctors. This is an attempt to collect a debt and any information obtained will be used for that purpose.

Sin




         C. ~de        ~Sarkis S. Karayan

TA022257
DEMANDCR
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 28 of 47 Page ID #:28




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 29 of 47 Page ID #:29


     March 26, 2019

     Eric Hatteberg
     2322 Calfe Almirante
     San Clemente, CA 92673


    Law Office of Harris and Zide
    1445 Huntington Drive, Suite 300
    South Pasadena, CA. 91030


    Re: Firm #TA022257 /Acct xxxxxxxxxx2076 (Certified Mail 7018 1830 0002 0115 2056)


            Notice to principal is notice to agent. Notice to agent is notice to principal.


    To Whom It May Concern,

     confirm that I have received a written communication from you dated March 12, 2019 wherein
    you make reference to the matter listed above.

    Your company is attempting to collect an alleged debt. I vehemently DISPUTE this alleged
    debt and refuse to pay it. Any prior authorization you may have had to call me at 949-370-0051
    is hereby revoked.

   This alleged debt is currently in dispute with Bank of America, N.A. and a complaint was filed
   with the CFPB (Consumer Financial Protection Bureau, Case# 190103-3733949).

   THIS IS A NOTICE THAT HARRIS AND ZIDE LACKS STANDING TO COLLECT ON THE
   ABOVE REFERENCED ACCOUNT NUMBER AND FAILS T4 STATE A CLAIM FOR WHICH
   RELfEE~AN ~ GRANTED.




   Signed by Eric Hattebe~(gy5fithout prejudice/ without recourse



   Enclosure (Affidavit of Truth)

   cc:
   Office of the California Attorney General P.O. Box 944255 Sacramento, CA 94244-2550
   CFPB,sent via consumerFinance.gov
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 30 of 47 Page ID #:30




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 31 of 47 Page ID #:31



                                               AFFIDAVIT OF TRUTH

    An unrebutted affidavit is truth in commerce.

    An unrebutted affida~~it is acted upon as judgment in commerce.

    The term verification is defined as "Confirn~ation of correctness, truth or authenticity by affidavit, oath or
    deposiTion. Affidavit of trttth of matter stated and object of verification is to assure good faith in
    averments or statement of party"(Blacks La~ti~ Dictionary 6th edition).

    On October 24,2018, November 26, 20l S, and December 24, 2018 I sent Notice of Demand to $ank of
    America, I~r.A. (`'Bank of America") for alleged, original end applicable Cardholder Agreement to request
    verification of an alleged debt for Account ending in 2076.

    Bank of America failed to provide the required documentation (promissory note and/or security
    agreement) for Account # cndin~ in 2076.

     Filed a dispute witf7 Consumer Financial Protection Eiurcau(CFPB #190103-3733949)

   On February 5, 2019 f sent Bank of America a RF;QUEST FOR ADUIISS[ONS of which none of my
   statements were rebutted

   Bank of America failed to disclose that Ihcy create an in:,urance contract as a portion of its Finance
   Charcc Receivables nn f11`Y alleged a~recmcnt

   l deny I owe a debt to Bank of America, disputed the same, and demanded strict proof thereof

   I am not a debtor, and T did nc~t abrcc, assci~t or consent to any applicable terns and conditions on the
   allc~rcd account

  [ deny there is any debt asociatcd with this account nn "account stated"

   O« March 2G, 2019 (sent ~3ank of America a NOT[CE OF ESTOPPEL BY ACQUfESCEhCE

   Bank of America and/or Harris and Tide has no standing to claim equitable Hde to the allegecl
   referenced account

   Notice to principal is notice to agent; notice to agent is notice ro principal.

                                                                    A notary public or other officer completing
  nTTESTATION                                                       this cert~cae verrfies only the identity of
                                                                    the ind~viciva! Mho sicned tha document to
                                                                    wl-~i~h this ceRificats is attachod, and not
  The facts stated above arc true, correct and complete             tns trut~tu!ness, accuracy, or validity of
                                                                    that document,
  Signed by:                                                   Subscribes and sworn before me this
                                                               Day of _~0~___ ~~_,201 ~l

                                  --          -                The State of ~~~~         ~or n~ ~.~
            ~- ~- r E~                                         coin[)' of _i.J _ ~.~l~+s_
                                                                                     {1 - _ ----
                                                                                                               BNAO MEINDERTSMA
                                                                                                              Lommusian r 2f4A655
                                                                                                              Mowry PuD~lc - C~IIlarnl~
                                                                                                                  Oi~np~ Coun1Y
                                                                                                            M Comm.       ~c AIN 1, 202
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 32 of 47 Page ID #:32




                                      ■        ■
     Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 33 of 47 Page ID #:33

                                                                                                                                                                                                    PLD-C-001
     4'ToartE4•c~~.aa `Y rr:,c.~- s`1~av_~'thi*n S:arr~~,.u~~
                                                           . , aW a~-~,u,o.                                                                                                 Ft)tr couaTitsE QH~r



           :~,~ ::,,..              ~,.            ...       _                                                                                             ELE~TR~NIC.~oLL'Y` FILED
            .,~.          ::. ...  .. _ ,            _ ..                                                                                                    Stiperiar Co~iirt of ~alifari7ia,
            __y~          r~;',,~',"                                               -.., ~, :.~~K.~:,                                                               Cour7ty of ~~rar~ge
                 rF   e
                                            -            ,y ,                                                             _ -            '
                                                                                                                                         - -
     ~-~.~~ ~~~s~ =z,~..~.                                                                                                                                  ~5f17f ~419 at t~ ~:11 _ ~ t :•hi
     Anwt~rFo~zti~„~;        ~_._.______ _ ~ __.--- __~--- ----                                                  -__ __.--       _ ______._.~                 Clerk of tl~e Superior' Cuurrt
 t_ _~ _~ .._~_______
    SUPERIOR COURT dF CAUFORRffA, COUNTY OF c~~~ ;`c;[                                                                                                       Ey Em m a Ca~tIe,Clep~it~+ Cl~r~k
        S=~EEi ~a~55 3~},9 t1 (.'IV(C~tk:tiIi.R DK

                                                                                                                                                    i


                  3FLi9Cri k.~NE    l~(-.A`~iIZAI. 11 G l IC~E~. C !~.A~ Ei~. e2
                                                                                                                                                    r
         WL:,INTirF Bank of ,Ai~~crica. ~.:~.

 ~; aEFENoar~7 f~itlC~ F1.•1f1`I~kE3fKC~



 r                                                      COhITRACT
     ~~ COMPLAINT                                    ~~ AMENDED COMPLAINT (Numb~~):

     ~_ 'CROSS-COh1PLAIR~T                                       Ah1ENDED CRASS-COt~1PLAINT (Number):

      J urisdiction (check al/ that apply):
                                                                                                                                                        v .>, ~s.~a.~ax~
.i i_~ _'~ acrioN is A un~rr~o crv~t cASE
                Amount demanded   ~ does not exceed S1U,000                                                                                             1Ci-2Ci1 y-410717821-CL-CL-i.IC
                                       exceeds X10,000 but does not exceed 525,Q04
` f ~ ACTIQU 15 AN UNL1MtTED CIVIL CASE exceeds $25 ODOR
  ,__~~? ACTION IS RECLASSIFIED by this a+Wended camp{aint or crass-complaint
           _.. ,                                                                                                                                   ,
        [__ from limited to unlimited
         ( `from unlimited to limited
~_ _.
      ~laintfff' j,~ame orna;~ries). Bank c~f~:'~n~eriea. I~.:'~.


        a~l~;ye~ cases o~ a:tan agair5s~ defendant'(nrinir~ r~rnamas) I~;KI(' f {~~~f T`1~f3E:RC~

2        7nis p~a~d-ag. ~iciudin~ at?achn7e~~ts anti ~xnie ~s, cons~s-s ~`she fcl~o:ving nurr~~! of ~a~es                                                      $
3        a ~a~n Main ifi~ named above is a :,~mpet?rt ad~h
                  excep? p~a~!'' rna~r~e~' F3.~nk of .~1m~ric:.~. N.,~l.
                (1; ~~ c ,r:,~u ~;' ~u ta.i~lifi~tzr] to do t~,~si~i~sr. ~~~ r ~~' ?~~: r~,a
                (2 !man ~ri ~ _c~rp;,~a'.ed entty rd^_scr~b~:
                 i3 ~
                    l     o'ne (sp~~ify~)- 1 11 1O`~AI •1Sti~7('1:111(1

        4, ~P~aint~t~ (na~n~,
           a ~h2s ~o~~;,i _tl vr~tt~ t ie f~c~tfi~ous ri sines r~~nrme= laws and is doing ci.is n~ss undo"n~ ~vt t~e;~s name (specify}:

          b ~_]has com~!eil ~rr.ii H-~ Iic~:nsin~ rey;~ ~rrnenls as a I ,~e~is~;d !`s/~cify~j_
               fn`~~matton a~e,u- addn~ona~ p fi~ntiffs 4vh~ are n~i c~mC:~e~~nt ads"s ss sn~~vrn ~n ~~tachme~t 3c
a.      a Earn defendant named above is a natura' p~rsor~~
               excepf ~]ci~~nri,~n; (nanr~>~_                               _     except cieferxi~n' (n~rrnrj_
                     _ ._._
             ;1)(~ a'ousine5s or~anazalion, farm unknaum                           c 1) ~,_j ~ business orgar~izauQn corm un~n~x~m
             (2) ~a c~r~er-ation                                                   ;2) ~ a corpo~atian
              ~~~ ~are unlnc~rpar~l~d enuty~ (dcscnbe).                            t3; ~ an un~ncnrporat~d enniy (rJescnbe).

                      ~d?(~ a Dubl:~ er.~iiy (~escrine):                                                             (~i ~ a ~t+bi c eniily (clescrbe)

                      5~ ~,;,,th+er Fsf3ec,•fy;                                                                      (5} ~ athr_ ;s~~ity;
                                                I! ~',,s 4n i s.      e r.~,5-+__ ..t.a~ F".arm" is s :.   os-....2sL<a ~d.°d are.] ~t ~ •.1iiU 'uta ~5 ~. V~v.~etrcn:~nt                                Psyty I Ci


:. ~J ~~: .~.         ~a uF k,"se                                                      C~MP~fN~—COf1~~c3 Ct                                                                        Caaf~ :f C~vi Pnx,ix:<frt~ j<:5 `?
    Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 34 of 47 Page ID #:34


                                                                                                                                                               PLD-C-001
    sr~P'~~~te-
         }3ank vt.~merica,'~.E1. VS. ERIC }~i,~"T"I`[~RI~RG


d     (Contrnuedj
       b. The true names o1 defendants sued as does arE unKnown'e pi~irtif'
          f1~ ~~i poe defient~asiL~ (spec:iTy Lk~e nurnhersJ: _      _~.__~._ —_        r+err; ti7e ~AE.r~fs o. en~~',foyees of tht nan~i~~+l
                   defendants and acted wt~nin trie scope of that agency ~r emptoyrnent
          (i)~ Ciae da!endants (.s~crly die n~mbe~s)                                    aye ~aersons wr~asa rapacd~es aye unknown to
                   pl~iit~i`'
      c. ~ In!ormatlan anotr addl:onai de`endanfs who a~e not rzat~ra persons +s con~a~ned in r'.tiachmarn! ~c
      ~_ 1 ]Defendants who are jornrcl urrc:er Cndc: o~ Crvii ~'rxe~i.ire~ se.:.t:on 382 are (na~riesi


5 ~' ?la~ntifl is re~u r~ to comply w1h a claims statute, and
     a. [~~ has complied with ap~l;cabfe clams sta u`es, or
     b ~ -s exc is~l from cdr7ip~yiGip bemuse {sirs~r~j~



8 [~ rPi~s action ~s subiec~ t~                    ( _ C vil Cade sa~tion ~ 8.2.'G ~~ Ci~r Code section 2984.4
7 This court is the propercour~ becausA
  a. ~ a de`endant entere~f into the cantraet here.
  b ~ a defendant lived here when she coritracf was entered in:o
  ~ ~      a d~'e~isiant lives here nuty
  d ~ :he cantr~ct was to b~ pe~iormed here.
  N ~ a de'endant is a uorporatia-i o~~ un:nco~p~ra~ed associa~~on and r;s prmc:p~l p~a~_e o~ business is here.
  (- ~ °eal pro~erty'.~al s `ie subject of Leis ~~Il~r is u~~~ted P~e~c;
      g ~; other ts~:cifyl (l I' ~ ~ (f31

8    TYSB fOIEQYtITI€~ .3,15€5 Ot ~C;1'~0'1 9ft? ~31'~3Cii~d a`ld 'hH S(8Lt"T~E7r1I5 d00~.F' r3('i[lly !0 t?c~Ch ('s3c3Ch C~fT1J)(v~C;f x(151 h~VP. 0/ 8 0(
     rrr~lr~ ~f~i~sC;~ :;t ~~~;lrurr <ttt;i~;'~ey;ll

             8r~ach o€Contra!„
      u' Comrrx~n Coon s
     (_~_~ Ot~ne, rs~ec;fy;


9 ~ d!hi:r a:le~7at ans



s G. Plaintiff prays `o`;~dgrt~ent fi r costs Q` suit. fDr s.irh ~e~ieC as .s fair, j~is?, and equ~tab e, antl (nr
      a 0damages df ~ $9,(139.3?
      h (~ :merest on the d~n~~ges
              (1)~ awu~rdslc~ tc~ proa(
              ,2}[~ a the rate ~f jsppcily).               RercF n. Ger yeas horn date).
                  arorne;~s'ees
                  (11 ~1 ~` S
                  ,2) ~! according ,o p~~of
       d ~ ~~n~<<s~~~r~~ 4~.c~~ ca~~~~ iru rzF► u~~ .~~~ ~r~ ~r, r~7~. ~z~r n~-.r:~ts ~~z~~~~i~~.

" 1- Itit ; ne p~+;~n~~~a~fis ~`fhis p~eadui~ ~Ileye~~ c~~~ ,itc~rna' c~r~ ,end ~~.liet ar+~ a:, `+~~Ifvws isi~F'ci!Y~zz':r~aj>l; riirrrrbersj


~Jatet~~
                   ,.~;'~
                        ~
              1 1as,ef.~ _
          Fd i:,-,         a 1r -
                                        SrLEZEtf1_S_L~ \f~ ~Y~1                                                                                                        _.. —__
                     ~-~~i2I-                                                                                                                   JAN~:v} ...~ ~._~.~.
                              t r = JR       f` :~l`A°;                     _~—_                 ~_ ~          .w,~ ..:'U ~ Gf P:r`1h 7~ ~? A

                                                       jff you wisn to ve,~ify t?us pleading, affix ~ venFca!;on. J                             ___.—
~ ;cam,;;~ ~-~,, ~~,-;                   --__
                                                                          __COMPLAINT—~or~racf                                                                     ~~zw.
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 35 of 47 Page ID #:35


                                                                                                                                                     p~~-c-oo~ ~z~
   SFORT TlTLE~                                                                                                            CASENUU~~R
                               g;~nk cif .america. ~ .~1 ~".~_ Ff<IC' f i:~TTC~.L~ERG



             f-j~5•~                                 CAUSE OF ACTION—Common Gounts
                            «~.,x~;
             ATTACF~MENT Tt~ ~~ Comp+aint                          ~ Gross - C~mpla~n!

            (Use a separa!E cause of ac!r~n ,k~rr~+ !or each cause cal ~clior~,)

             CC-1- ~lainli`f (r~aniel- Bank of:Iriierica, A..a.

                       alleges that de'ertdent lnpn~e)' }~~Il t[;1~1'TLF3f-~KCi
                       be~~me indented 40               ~ p~airrt,fi       ~ c~ttre~ ~~rafi~e).

                       a.     ~ ~vtihin the last flour years
                                         (iJ    ~J   on an open book accnun; roe ~n:~ney due.
                                         ;~)    ~~   because an account was slated in wnifnA try an~i netweer p;amti~ and det~ncJant in which ~t
                                                     was tarred lt7~tt defen~t~nl way n1clt;trieU iu pIa EiLti


                       5.     ~
                              ~ wit~r rf :tie lest          ~ two yea's        ~ fair years
                                         ;`} ~1 For money had and receiv?d by detenda~; for the use and benefit of plaintiff.
                                         (2~ ~~1 fog wank, labor, se~,~+;es anti mate~iars rendered e~ the sae~ial instance artd request of de~en~4anl
                                                   and ic~r which defendam }~ron~is~:d to pay p!a~M~!i
                                                   1 ltre surn a? S
                                                          *he reasonable tal:~e.
                                          G3~ __,~ fiar g;x~ds, wares, dr~d n~e~c~iandase sa d end dcl,~:erer~ :o d~:~endant and [or wi~~ict~ oe`er~du`il
                                                   p oms~j to uay Uiai•rt;
                                                     Ih~s ~u~i o`5
                                                     tk7~ reas~na~le v~iu~.
                                         (4j ~ for money i~nl by ~~aint~ff to defe~~iant at r1~fe;idant's reques~
                                         (5) ~ for in~ney ~a=d laid o~! and exppniied to o' far def~ndam ar defend~nYs special ir~~tan4e an~i
                                                     r~u~s'..
                                         (6; J       otYlef (sjti;i~.~r)




            ~~-2, ~                                                        which rs fns ~ea~or'ia~le value is dae and unpaid desp~e p a(ntif°s demand,
                       plus ~~e_udgrn~nl noires`               ~ according !G pr~c+!       ____ at itle ~atc o`                      per;en? pe• ytiar

                      from (Jafej:

            ~G-3. r_' Plaintif` is e~tn~ed to attorney f~~s ~y a~ agreement ~~ a sta~u-e
                      -- ~,$
                                            acccrd~ng ;c prow.

            CG-4. (~              OtiT~r ~z).{184. 7, 11"[IlCtt 15 1~EIE~: E-~1\~~1) :~'tiI) .1C~1tl E~:D ;l~iOL"~'`f~, f5 071 E .-~tiD Uti'P,'il1) f)ESF'ITE




                                                                                                                                      Page
                                                                                                                                                               ~~,~r,
  ~-~s•:~~,~~::k,~G-1~,^~~L~=                                CAUSE OF ACTION--Common Counts                                              a:7~ W :,~e; G ~~.~sxv rb ~ Q5 1
    fW as C~w..c9 of Gui,f..i=u.                                                                                                                    n wo .-c<wYr..Y; -a yn
~Lu-C.C~it(2)[Rcv J»^;dart' t, :~~(?91
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 36 of 47 Page ID #:36




                                             .. ~        ~.. ..      _ .,.'.          _     _._~_.       u.    .~    _... .~r._~~




                                                                                                          :-




          (;           :~:'._   W~   _1'1v        ~r~F,..~.__;L~..                  P~~~~_~       L,'l.,r ._Pi       ~:,._     ' ,~iSa1CL.i~s.~   ~L   _rl~




                                                                                             .
                                                                                             G     :.1




                   ~            i      ~     ^
               ~                                                e    `.~r i
                                             }




                                                                               __




                                             ..     _ ...... 1i~..      _fir   /;     .,,        ~ ~,         ~ i~
                                                                                                                 ' t E;~.    ~~''• --T
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 37 of 47 Page ID #:37

                                CENTRAL GRANGE COUNTY MUNICIPAL COURT

                                           SEPARATE STATEk1ENT OF VENUE

                                          ~-,ar;~: ,.!" r`Sri~~__'~, tv.A. .C 'S. E2~i~' a~i'?'T£?~C
                   GASENAME.

                   CASE NO.:

                   PLAJNTIFF'S ATTORNEI': `-                        ._            --_.                   `r'~ e ~ . ~'ti '
                                                                                                                         r ':'?;,,



     Please chick ONE of the folic~v~ing sta?~rnent=_ ;~ indicate l=~e basis fc~ your filing ~f the Complain' in this
     Judicial D~stncf and f~l( in Ehe address_

            1.    Cause of Action arose rr this judicial distri:;t. .Ad~ress of the cause of action is:



                  street                                                                     City                                       Zip Code

     _ ?         Prope~y ];~cated in this iu~;r~al d=suict_ ?~7e address of the prape~ty is



                  Slreei                                                                     City                                       Z+p Code

            3    Tort 3Ccurred in th e ~ud~dai distr;eL The a~~r~ss of the Text is.



                  Strut (~iNnuwnl                                                        City                                           ?ip Code

            4     G:~nt~3~ enured into ~r to be ~i~~rf~,rmec ~r thfs;udieia' ~~i~nct Thy addr~~,ss ~A~ere ~on;a~t
                  Pflf"f~C 11~C7OrCC~ ~Sf ~F'rfC)fT~P_v iS




                  .r.__                          ._.   ______.._____..._..~._   ,_._,.~..-           ---~~._~—.~... _      _ _ ----~.       .~~
                    tree' (~f krn~a~~n}                                                 ~ify~                                           'Ip C~~


       X    5.    De~~dant res~~ie~ in this j~•~icia{ disfnct The address crt the defendant is.




                  Str~~t              ~~~~                                               City                                           Zip Ccd~



     ! ern aware tF~at ~erttral Jrange County p~urE~cipaf c~uri Rule 16 i~ a Gaur~ ~r~~~r reyuinng parties or l~etr
     a tt~rnc}r~ to (pie avil n;atte:~ .ply ~~ith ~,rc~~r venue in Cent:~l C~ran~~ ~c~unty Fr1unidpal Court f further
     unde€stand tha sanctions may bF~ impe~~d urn rn~ for coon: ~r~s#s i;` I ~~~~ve ~rnpr~periy fled this ~a5e in the
     Central C~rang~ C~ur,t~~ F:Quni~ipai Caurt Gi~n~t G R ~ X27 an~J C G ~ Se~~o.^, 177 5



                                          _:..            .. _ . ...            .. .~..         :.        . _ ..^.: Sigrta'.urr~ of ala~nff
                                                                                                                    ~x Plaintiffs Attorn4y
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 38 of 47 Page ID #:38




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 39 of 47 Page ID #:39
  FILE # Certified Mail #

                            DEBT COLLECTOR DISCLOSURE STATEMENT
                                   Re: "Offer of Performance"

  This statement and the answers contained herein may be used by Respondent, if necessary, in any court of
  competentjurisdiction.

                      NOTICE TO THE AGENT IS NOTICE TO THE PRINCIPAL
                      NOTICE TO THE PRINCIPAL IS NOTICE TO THE AGENT
                              (Applicable to all Successors and Assigns)

  Respondent:
  Re Account No:
  Alleged Amount:
  Alleged Creditor:

  Notice: This "Debt Collector Disclosure Statement" is not a substitute for, nor the equivalent of, the
  herein above requested verification of record, i.e., "Confirmation of correctness, truth, or authenticity, by
  affidavit, oath, or deposition" (Black's Law Dictionary 6th Edition), re the alleged debt, and must be
  completed in accord with the "Fair Credit Reporting Act," at [15 USC § 1681 et seq.], and the "Fair Debt
  Collection Practices Act," at [15 USC § 1692 et seq.], and the applicable portions of "Truth in Lending"
 (Regulation --- Z), at 12 CFR part 226 et seq., and demands as cited above "Offer of Performance." Debt
  Collector must make all required disclosure clearly, accurately, conspicuously in writing re the following:

  1. Name of Debt Collector:

  2. Address of Debt Collector:

  3. Name of alleged Debtor:

 4. Address of alleged Debtor:

  5. Alleged Account Number:

 6. Alleged debt owed: $

 7. Date alleged debt became payable:

 8. Re this alleged account, what is the name and address of alleged "Original Creditor," if different from
 Debt Collector:

 9. Re this alleged account, if Debt Collector is different from alleged "Original Creditor," does Debt
 Collector have bona fide affidavit of assignment for entering into alleged original contract between
 Original Creditor and alleged Debtor:
 YES / NO

 10. Did Debt Collector purchase this alleged account from the alleged Original Creditor?
 YES / NO

 1 1. If applicable, date of purchase of this alleged account from Original Creditor, and purchase amount:
 Date:                          ;Amount: $


                             DEBT COLLECTOR DISCLOSURE STATEMENT
                                          Page 1 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 40 of 47 Page ID #:40

  12. Did Debt Collector purchase this alleged account from a previous debt Collector:
  YES / NO N/A

  13. Date of purchase of this alleged account from previous Debt Collector, and purchase amount:
  Date•                    Amount $

  14. Regarding this alleged account, Debt Collector is currently the:(a) Owner;(b) Assignee;
 (c) Other
  explain:



  15. What are the terms ofthe transfer of rights re this alleged account?




  16. If applicable, transfer of rights re this alleged account was executed by the following method:(a)
  Assignment;(b)
  Negotiation;(c) Novation; Other ----
  explain



 1 7. Ifthe transfer of rights re this alleged account was by assignment, was there an equal exchange of
 consideration?
 YES / NO N/A

 18. What was the nature and cause of the equal exchange of consideration cited in #17 above, if your
 answer was YES
 explain?



 19. If the transfer of rights re this alleged account was by negotiation, was the account taken for value?
 YES / NO N/A

 20. What is the nature and cause of any value cited in #19 above, if your answer was YES?



 21. If the transfer ofrights re this alleged account was by novation, was consent given by alleged Debtor?
 YES / NO N/A

 22. What is the nature and cause of any consent cited in #21 above, if your answer was YES?


 23. Has Debt Collector provided alleged Debtor with the requisite verification of the alleged debt as
 required by the "Fair Debt Collection Practices AcY'?
 YES/NO

                             DEBT COLLECTOR DISCLOSURE STATEMENT
                                          Page 2 of7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 41 of 47 Page ID #:41
  24. Date of said verification cited in #23 above, which provided alleged Debtor;
  Date:                                                                       _

  25. Was said verification cited in #23 above, in the form of a sworn or affirmed oath, affidavit, or
  deposition?
  YES / NO

  26. Verification cited in #23 above, if your answer is YES, was provided alleged Debtor in the form of:
  OATH,AFFIDAVIT,DEPOSITION

  27. Does the Debt Collector have any knowledge of any claims)/defense(s) re this alleged account?
  YES / NO

  28. What is the nature and cause of any claims)/defense(s) re this alleged account?




  29. Was the alleged Debtor sold any products/services by Debt Collector?
  YES / NO

  30. What is the nature and cause of any products/services cited in #29 above if your answer was YES?




  31. Does there exist a verifiable, bona fide, original commercial instrument between Debt Collector and
  alleged Debtor
  containing alleged Debtor's verified, bona fide signature?
  YES/NO

  32. What is the nature and of any verifiable commercial instrument cited in #31 above, if your answer was
  YES?




  33. Does there exist verifiable conclusive evidence of an exchange of a benefit or detriment between Debt
  Collector and alleged Debtor?
  YES/NO

 34. What is the nature and cause of this verifiable conclusive evidence of an exchange of a benefit or
 detriment as cited in
 #33 above, if your answer was YES?




 35. Does any absolute evidence exist of verifiable external acts) giving the objective semblance of
 agreement between Debt Collector and alleged Debtor?
 YES/NO




                             DEBT COLLECTOR DISCLOSURE STATEMENT
                                          Page 3 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 42 of 47 Page ID #:42
  36. What is the nature and cause of any external acts) giving the objective semblance of agreement as
  cited above in #35, if your answer was YES?




  37. Have any charge-offs been made by any creditor or debt collector regarding this alleged account?
  YES / NO

  38. Have any insurance claims been made by any creditor or debt collector regarding this alleged
  account?
  YES / NO

  39. Have any tax write-offs been made by any creditor or debt collector?
  YES / NO

  40. Have any tax deductions been made by any creditor or debt collector regarding this alleged account?
  YES / NO

  41. Have any judgments been obtained by any creditor or debt collector regarding this alleged account?
  YES/NO

  42. Does the Debt Collector and/or the Creditor purport to have and to hold a "Verifiable Contract" where
  an equal exchange of consideration exists, between the Debtor, with the Debt Collector and/or the
  Creditor?
  YES / NO

  43. What is the nature and cause of this Verifiable Contract, cited in #42 above, if answered YES?




 44. Does the Debt Collector and/or Creditor purport to have and to hold a Verifiable Contract which
 purports to have a bona fide signature of Debtor?
 YES / NO

 45. Does the Debt Collector and/or Creditor purport to have and to hold a Verified Contract, which
 purports to have a bona fide signature of alleged Debtor, which the Debt Collector and/or Creditor has
 first hand personal knowledge of, and will verify under oath, affirmation, deposition, under penalty of
 perjury?
 YES / NO

 46. If Debtor and/or Creditor purport to have and to hold a Verifiable Contract, which purports to have a
 bona fide
 signature of Debtor, please produce a true, correct, and complete copy of said contract, and verify under
 oath, affirmation, deposition, under penalty of perjury that Debt Collector and/or Creditor has first hand,
 personal knowledge that Debtor's signature appears thereon, or state the nature and cause why the Debt
 Collector and/or Creditor, cannot, will not produce said contract, which purports to have a bona fide
 signature, and will not, cannot verify under oath, affirmation, or deposition to having first hand, personal
 knowledge, as cited in #45 above, if answered YES?



                             DEBT COLLECTOR DISCLOSURE STATEMENT
                                          Page 4 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 43 of 47 Page ID #:43
  47. Does the Debt Collector and/or Creditor, have any type ar kind of verifiable claim, which complies
  with all of the provisions set forth in the "Fair Credit Reporting Act," codified at [15 USC §§1681 et seq.]

  YES/NO

  48. What is the nature and cause which Debt Collector and/or Creditor rely upon for such claim, and what
  procedures were implemented in accord with the "Fair Credit Reporting Act" to investigate such claim,
  cited in #47 above, if answered
  YES?




  49. Does the Debt Collector and/or Creditor, have verifiable facts which they rely upon in order to
  provide the (Credit Reporting Agency)CRA, with information on alleged Debtor, which complies with
  the provisions set forth in [15 USC §1681 s-2], and which is verifiable in accordance with [15 USC §
  1692g]?
  YES/NO

  50. What is the nature and cause which Debt Collector and/or Creditor rely upon for such verifiable facts,
  and what
  procedures were implemented in accord with the above said provisions cited in #49 above, if answered
  YES?

  51. Did the Debt Collector and/or Creditor, advise the alleged Debtor of the numerous rights which he
  maintains as
  accorded in the "Fair Debt Collections Practices Act" codified at[15 USC §§ 1692 et seq.]?
  YES/NO

  52. What is the nature and cause which the Debt Collector and/or Creditor relies upon which is verifiable,
  and clearly and accurately identifies how, and when the Debt Collector and/or Creditor, informed Debtor
  of such right accorded and cited in #51 above, if answered YES?




  53. Does the Debt Collector and/or Creditor have any verifiable, articulable facts which they rely upon to
 furnish the
 (Credit Reporting Agency)CRA, with unverified, inaccurate, erroneous information in violation of the
  provisions set forth in the "Fair Credit Reporting Act"[15 USC if 1681d, 16811, 1681n, 16810, 1681q,
  1681 s, 1681 s-2]; and, The Unfair or Deceptive Act or Practices in Commerce in violation of45(a) of the
 "Federal Trade Commission Act" codified [l 5 USCG 45(a)(b)]; and,"The Fair Debt Collection Practices
  Act" codified [15 USC if 1691(b)(c)(d)(e)(fl(g)(i)(j)(k)] ?
 YES/NO




                             DEBT COLLECTOR DISCLOSURE STATEMENT
                                          Page 5 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 44 of 47 Page ID #:44
  54. What is the nature and cause ofthese verifiable, articulable facts which Debt Collector and/or Creditor
  relies upon for providing unverified, inaccurate, erroneous information in violation of the provisions set
  forth and cited in #53 above, if answered YES, if answered NO, provide proof positive of verifiable facts
  relied upon under oath, affirmation, deposition and under penalty of perjury, that verifiable proof of claim
  exists;
  Debt Collector's and/or Creditor's, failure/refusal, both intentional and otherwise, in completely,
  unambiguously answering points "1"through "54" above and returning this Debt Disclosure Statement,
  as well as providing Respondent with requisite verification validating he herein above reference alleged
  debt, constitutes the Debt Collector's and alleged Creditor's tacit acquiescence that Debt Collector and/or
  Creditor have no verifiable, lawful, bona fide claims against Respondent in above referred alleged
  account or any and all other alleged accounts not specifically enumerated herein.


  Debt Collector and/or Creditor by it's/their failure/refusal to respond, and/or it's/their failure to provide
  each and every verified requisite proof as requested herein within the thirty(30) day time period allowed,
  will constitute the Debt Collectors) andlor Creditors) waiver of any and all alleged claims against
  Respondent and indemnifies and holds harmless Respondent against any and all costs and fees heretofore
  and hereafter incurred, including but not limited to any and all related collection attempts involving the
  herein above referenced alleged account and any and all related accounts.

  Declaration: The undersigned hereby declares under penalty of perjury of the laws of the State of
  CALIFORNIA and the United States of America, that the statements made in this "Debt Collector
  Disclosure Statement" are true, correct, complete and not misleading, in accordance with the
  Undersigned's first-hand, personal knowledge and belief.



  Date                                              Printed Name of Signatory


  Official Title of Signatory                       Authorized Signature for Debt Collector,
                                                    and/or Creditor, Undersigned.


  Debt Collector must timely complete and return this "Debt Collection Disclosure Statement." Debt
  Collector's alleged claim will not be considered if any portion of this "Debt Collector Disclosure
  Statement" is not completed and timely returned with all required documents, which specifically includes
  the requisite verification, made in accordance with the law and codified in the "Fair Credit Reporting
  Act" at [15 USC § 1681et seq.] and the "Fair Debt Collection Practices Act" at [15 USC § ]692 et
  seq.], and which states in part:"A debt collector may not use any false, deceptive, or misleading
  representation or means in connection with the collection of any debt," and "the threat to take any action
  that cannot be legally taken," all of which are violations of law. If the Debt Collector and/or alleged
  Creditor, do no respond as required by law, Debt Collector's and/or Creditor's alleged claim will not be
  considered and Debt Collector and/or alleged Creditor may be liable for any and all damages for any
  continued collection efforts, as well as any damnification sustained by Respondent. Please allow thirty
 (30)days for processing excluding the day of receipt after Respondent's and CRA(s)receipt of Debt
  Collectar's and/or alleged Creditor's response.




                                DEBT COLLECTOR DISCLOSURE STATEMENT
                                             Page 6 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 45 of 47 Page ID #:45




                                            JURAT/ACKNOWLEDGMENT
  State of CALIFORNIA)
  Orange County)
  On this day and date of                                                       , 2019 A.D., Principal did personally
  appear before me, is known to be the natural woman or man operating in the requisite capacity for signature
  described herein, who executed the foregoing, acknowledged the contents thereof; and executed the same as her or
  him free act and deed. Subscribed and agreed to before the undersigned.


                                                Seal/Stamp
  Notary Signature, All Rights Reserved

                                                My commission expires:
  Printed name of Notary




                              DEBT COLLECTOR DISCLOSURE STATEMENT
                                           Page 7 of 7
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 46 of 47 Page ID #:46




                                      ■        ■
Case 8:19-cv-01236-JFW-PLA Document 1 Filed 06/20/19 Page 47 of 47 Page ID #:47




 June 6, 2019

 Eric Hatteberg
 2322 Calle Almirante
 San Clemente, CA 92673


 Law Office of Harris and Zide
 1445 Huntington Drive, Sui#e 300
 South Pasadena, CA. 91030


 Re: Firm #TA022257 /Acct ~cxxxxxxxx2076 (Certified Mail)



                                   *** NOTICE OF SUIT ***
             Notice to principal is notice to agent. Notice to agent is notice to principal.



 To Mr. Sarkis Karayan,


  am preparing to a file a lawsuit against you, Harris and Zide, and your client Bank of America
 pursuant to the FDCPA, all parts and sub-parts that apply, in Federal Court.
          .
        1

               ~       ~

Signed by Eric Hatteberg w~out prejudice/ without recourse



                        0
                         m
                        0
                        o,
                       _~
                       ;o
                        n~
                        a
                        0
                        0
                        0
                        a
                        ~^
                        n~
                        n~

                       a
                       0
